DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/21 has been entered.

3.	Claims 33-52 are pending upon entry of amendment filed on 12/4/20.

4. 	The oath filed on 3/8/21 has been entered.

5.	Applicant’s submission of IDS filed on 4/2/21 has been considered.

6.	IN light of Applicant’s amendment to the claims filed on 12/4/20, the rejections of record have been withdrawn.

7.	The following is an Examiner’s Statement of Reasons for Allowance:

Claims 33-52 are allowed.

The following is an examiner’s statement of reasons for allowance: the claims are allowable because the cationic oil in water emulsions have specific structure that interacts with RNA having positive net charge and the RNA composition complexed to the emulsion elicits greater antibody titer than non-complexed RNA.  The dosage of RNA used is 1000 times less than the RNA used in the prior art (note WO03028656, of record). 




8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments of Statement of Reasons for Allowance.”

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600
June 15, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644